DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “: determining whether a difference between the first loss and a first loss obtained last time is less than a second threshold …” It’s not clear which what is the first threshold to compare it to the second threshold. For the purpose of examining, ‘determining whether a difference between the first loss and a first loss obtained last time is less than a second threshold …’ is interpreted to mean ‘loss optimization’. Appropriate clarification/correction is required. 
Claim 12 recite “: determining whether a difference between the target loss and a target loss obtained last time is less than a second threshold …” It’s not clear which what is the first threshold to compare it to the second threshold. For the purpose of examining, ‘determining whether a difference between the first loss and a first loss obtained last time is less than a second threshold …’ is interpreted to mean ‘loss optimization’. Appropriate clarification/correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravi et al. (“OPTIMIZATION AS A MODEL FOR FEW-SHOT LEARNING”, ICLR 2017) 

Regarding claim 1. 
Ravi teaches a machine learning model training method (see pages 2-4, section 3: model, section 3.1: model description and figure 1), comprising: 
obtaining target task training data (see page 2, section 2: task description, meta-learning for few-shot learning, learning procedure for a dataset D and Dmeta-test, also see figure 1) and N categories of support task training data (see page 2, section 2: task description, meta-sets D containing multiple regular datasets D, where each D has a split of Dtrain and Dtest, also see figure 1 showing the split), wherein both the target task training data and the N categories of support task training data are labeled data (see page 2, section 2: task description, the k-shot, N-class classification task, where for each dataset D, the training set consists of k labelled examples for each of N classes, meaning that Dtrain consists of k*N examples, and Dtest has a set number of examples for evaluation), the target task training data corresponds to a target task model (see page 2, section 2: Task description, produce a classifier (the learner)), the N categories of support task training data are in a one-to-one correspondence with N support task models (see page 3, section 3.1 model description: “we propose training a meta-learner LSTM to learn an update rule for training a neural network”. i.e. meta-learner LSTM for each dataset which corresponds to one-to-one as also showing in figure 1 showing a number for 1 to 1 corresponding for the train and test D data, also see page 4 under section 3.3 training and figure 1), and N is a positive integer (see page 4 under section 3.3 training: 
    PNG
    media_image1.png
    66
    767
    media_image1.png
    Greyscale
); 
inputting the target task training data (see figure 1, Dmeta-test) and the N categories of support task training data into a memory model (see figure 1, Dmeta-train) to obtain target task training feature data and N categories of support task training feature data (see page 3, section 3.1 model description: meta-learner setup for multiple Dmeta-train data sets, updates the parameters of the learner, which is series of updates for the classifier), wherein both the target task training feature data and the N categories of support task training feature data are labeled data (see page 2, section 2: task description, the k-shot, N-class classification task, where for each dataset D, the training set consists of k labelled examples for each of N classes, meaning that Dtrain consists of k*N examples, and Dtest has a set number of examples for evaluation), the target task training feature data corresponds to the target task training data, and the N categories of support task training feature data are in a one-to-one correspondence with the N categories of support task training data (see page 3, section 3.1 model description: “we propose training a meta-learner LSTM to learn an update rule for training a neural network”. i.e. meta-learner LSTM for each dataset which corresponds to one-to-one as showing in figure 1, also see page 4 under section 3.3 training, i.e. each update of the meta-learner corresponds to the current dataset/episode, also see figure 1); 
training the target task model based on the target task training feature data: obtaining a first loss of the target task model (see page 3: meta-learner optimal values through the course of updates/optimization, also see page 4, section 3.3: training, the loss Ltest of the produced classifier on D’s test set Dtest);
separately training the respectively corresponding support task models based on the N categories of support task training feature data obtaining respective second losses of the N support task models (see page 3, 
    PNG
    media_image2.png
    77
    776
    media_image2.png
    Greyscale
); 
and updating the memory model, the target task model, and the N support task models based on the first loss and the respective second losses of the N support task models (see page 4, section 3.3: training, 
    PNG
    media_image3.png
    154
    768
    media_image3.png
    Greyscale
).

Regarding claim 2. 
Ravi teaches the method according to claim 1, 
Ravi further teaches wherein the updating the memory model, the target task model, and the N support task models based on the first loss and the respective second losses of the N support task models comprises: combining the first loss and the respective second losses of the N support task models to obtain a target loss; and updating a first parameter of the memory model, a second parameter of the target task model, and respective third parameters of the N support task models based on the target loss (see page 4, section 3.3 training: “The process repeats for T steps, after which the classifier and its final parameters are evaluated on the test set to produce the loss that is then used to train the meta-learner”, i.e. the produced loss is the target loss).

Regarding claim 3. 
Ravi teaches the method according to claim 1, 
Ravi further teaches wherein the target task training data comprises first target task training data and second target task training data; the inputting the target task training data into a memory model to obtain target task training feature data comprises: inputting the first target task training data and the second target task training data into the memory model to obtain first target task training feature data and second target task training feature data (see page 3, section 3.1 model description: meta-learner setup for multiple Dmeta-train data sets, updates the parameters of the learner, which is series of updates for the classifier), wherein the target task training feature data comprises the first target task training feature data and the second target task training feature data, the first target task training feature data corresponds to the first target task training data, and the second target task training feature data corresponds to the second target task training data (see page 2, section 2: task description, the k-shot, N-class classification task, where for each dataset D, the training set consists of k labelled examples for each of N classes, meaning that Dtrain consists of k*N examples, and Dtest has a set number of examples for evaluation, also see page 3, section 3.1 model description: “we propose training a meta-learner LSTM to learn an update rule for training a neural network”. i.e. meta-learner LSTM for each dataset which corresponds to one-to-one, also see page 4 under section 3.3 training, i.e. each update of the meta-learner corresponds to the current dataset/episode, also see figure 1); 
the training the target task model based on the target task training feature data comprises training the target task model based on the first target task training feature data (see page 3: meta-learner optimal values through the course of updates/optimization, also see page 4, section 3.3: training, the loss Ltest of the produced classifier on D’s test set Dtest); 
and the obtaining a first loss of the target task model comprises: obtaining the first loss of the target task model based on the second target task training feature data and the trained target task model (see page 4, section 3.3: training, 
    PNG
    media_image3.png
    154
    768
    media_image3.png
    Greyscale
).

Regarding claim 4. 
Ravi teaches the method according to claim 3, 
Ravi further teaches wherein the second target task training feature data comprises target task feature information and a corresponding target task label (see page 2, section 2: task description, the k-shot, N-class classification task, where for each dataset D, the training set consists of k labelled examples for each of N classes, meaning that Dtrain consists of k*N examples, and Dtest has a set number of examples for evaluation); and the obtaining the first loss of the target task model based on the second target task training feature data and the trained target task model comprises: obtaining a first test result based on the target task feature information and the trained target task model (see pages 5 and 6, figure 2 and algorithm 1, output of learner M using parameters and inputs); and calculating the first loss based on the first test result and the target task label (see page 4, section 3.3: training, 
    PNG
    media_image3.png
    154
    768
    media_image3.png
    Greyscale
).

Regarding claim 5. 
Ravi teaches the method according to claim 4, 
Ravi further teaches wherein the second target task training data comprises a plurality of target task test samples, correspondingly, the second target task training feature data comprises a plurality of target task test feature samples, and each target task test feature sample comprises first target task feature information and a corresponding first target task label (see page 2, section 2: task description, the k-shot, N-class classification task, where for each dataset D, the training set consists of k labelled examples for each of N classes, meaning that Dtrain consists of k*N examples, and Dtest has a set number of examples for evaluation); 
the obtaining a first test result based on the target task feature information and the trained target task model comprises: obtaining, based on first target task feature information respectively corresponding to the plurality of target task test feature samples and the trained target task model, first test results respectively corresponding to the plurality of target task test feature samples (see pages 5 and 6, figure 2 and algorithm 1, output of learner M using parameters and inputs, also see page 4 under section 3.3 training: 
    PNG
    media_image1.png
    66
    767
    media_image1.png
    Greyscale
); 
and the calculating the first loss based on the first test result and the target task label comprises: calculating, based on the first test results respectively corresponding to the plurality of target task test feature samples and first target task labels respectively corresponding to the plurality of target task test feature samples, losses respectively corresponding to the plurality of target task test feature samples (see pages 5 and 6, figure 2 and algorithm 1, output of learner M using parameters and inputs); and calculating the first loss based on the losses respectively corresponding to the plurality of target task test feature samples (see page 4, section 3.3: training, 
    PNG
    media_image3.png
    154
    768
    media_image3.png
    Greyscale
).

Regarding claim 6. 
Ravi teaches the method according to claim 1, 
Ravi further teaches wherein the target task training data comprises a plurality of pieces of first training labeled data, the target task training feature data comprises a plurality of pieces of first training feature data, and the plurality of pieces of first training feature data are in a one-to-one correspondence with the plurality of pieces of first training labeled data (see page 3, section 3.1 model description: “we propose training a meta-learner LSTM to learn an update rule for training a neural network”. i.e. meta-learner LSTM for each dataset which corresponds to one-to-one, also see page 4 under section 3.3 training, i.e. each update of the meta-learner corresponds to the current dataset/episode, also see figure 1); 
and the training the target task model based on the target task training feature data comprises: training the target task model based on the plurality of pieces of first training feature data (see page 3: meta-learner optimal values through the course of updates/optimization, also see page 4, section 3.3: training, the loss Ltest of the produced classifier on D’s test set Dtest); 
and the obtaining a first loss of the target task model comprises: obtaining a plurality of losses of the target task model, wherein the plurality of losses of the target task model are in a one-to-one correspondence with the plurality of pieces of first training feature data; and calculating the first loss based on the plurality of losses of the target task model (see page 4, section 3.3: training, 
    PNG
    media_image3.png
    154
    768
    media_image3.png
    Greyscale
).

Regarding claim 7. 
Ravi teaches the method according to claim 1, 
Ravi further teaches wherein at least one category of the N categories of support task training data comprises first support task training data and second support task training data (see figure 1, 5 class classifications, also see page 2, section 2: task description, the k-shot, N-class classification task, where for each dataset D, the training set consists of k labelled examples for each of N classes, meaning that Dtrain consists of k*N examples, and Dtest has a set number of examples for evaluation); 
the inputting the N categories of support task training data into a memory model to obtain N categories of support task training feature data (see page 3, section 3.1 model description: meta-learner setup for multiple Dmeta-train data sets, updates the parameters of the learner, which is series of updates for the classifier) comprises: for each category of the at least one category of support task training data, inputting the first support task training data and the second support task training data into the memory model to obtain first support task training feature data and second support task training feature data, wherein the first support task training feature data corresponds to the first support task training data, and the second support task training feature data corresponds to the second support task training data (see page 3, section 3.1 model description: “we propose training a meta-learner LSTM to learn an update rule for training a neural network”. i.e. meta-learner LSTM for each dataset which corresponds to one-to-one, also see page 4 under section 3.3 training, i.e. each update of the meta-learner corresponds to the current dataset/episode, also see figure 1); 
the separately training the respectively corresponding support task models based on the N categories of support task training feature data comprises: for a support task model j, training the support task model j based on the first support task training feature data corresponding to the support task model j, wherein the support task model j is one of support task models corresponding to the at least one category of support task training data (see page 3: meta-learner optimal values through the course of updates/optimization, also see page 4, section 3.3: training, the loss Ltest of the produced classifier on D’s test set Dtest, also see page 3, 
    PNG
    media_image2.png
    77
    776
    media_image2.png
    Greyscale
); 
and obtaining respective second losses of the N support task models comprises: obtaining a second loss of the support task model j based on the second support task training feature data and the trained support task model j (see page 4, section 3.3: training, 
    PNG
    media_image3.png
    154
    768
    media_image3.png
    Greyscale
).

Regarding claim 8. 
Ravi teaches the method according to claim 7, 
Ravi further teaches wherein the second support task training feature data comprises support task feature information and a corresponding support task label (see figure 1, the 1-shot, 5-class classification task where for each dataset, we have one example from each of 5 classes (each given a label 1-5) in the training set and 2 examples for evaluation in the test set, also see page 2, section 2: task description, the k-shot, N-class classification task, where for each dataset D, the training set consists of k labelled examples for each of N classes, meaning that Dtrain consists of k*N examples, and Dtest has a set number of examples for evaluation); 
and the obtaining a second loss of the support task model j based on the second support task training feature data and the trained support task model j comprises: obtaining a second test result based on the support task feature information and the trained support task model j (see pages 5 and 6, figure 2 and algorithm 1, output of learner M using parameters and inputs); 
and calculating the second loss of the support task model j based on the second test result and the support task label (see page 4, section 3.3: training, 
    PNG
    media_image3.png
    154
    768
    media_image3.png
    Greyscale
, i.e. The process repeats for T steps, after which the classifier and its final parameters are evaluated on the test set to produce the loss that is then used to train the meta-learner.).

Regarding claim 9. 
Ravi teaches the method according to claim 8, 
Ravi further teaches wherein the second support task training data comprises a plurality of support task test samples, correspondingly, the second support task training feature data comprises a plurality of support task test feature samples, and each support task test feature sample comprises first support task feature information and a corresponding first support task label (see page 3, section 3.1 model description: “we propose training a meta-learner LSTM to learn an update rule for training a neural network”. i.e. meta-learner LSTM for each dataset which corresponds to one-to-one as showing in figure 1, also see page 4 under section 3.3 training, i.e. each update of the meta-learner corresponds to the current dataset/episode, also see figure 1); 
the obtaining a second test result based on the support task feature information and the trained support task model j comprises: obtaining, based on first support task feature information respectively corresponding to the plurality of support task test feature samples and the trained support task model j, second test results respectively corresponding to the plurality of support task test feature samples (see pages 5 and 6, figure 2 and algorithm 1, output of learner M using parameters and inputs); 
and the calculating the second loss of the support task model j based on the second test result and the support task label comprises: calculating, based on the second test results respectively corresponding to the plurality of support task test feature samples and first support task labels respectively corresponding to the plurality of support task test feature samples, losses respectively corresponding to the plurality of support task test feature samples; and calculating the second loss of the support task model j based on the losses respectively corresponding to the plurality of support task test feature samples (see page 4, section 3.3: training, 
    PNG
    media_image3.png
    154
    768
    media_image3.png
    Greyscale
).

Regarding claim 10. 
Ravi teaches the method according to claim 1, 
Ravi further teaches wherein each category of the N categories of support task training data comprises a plurality of pieces of second training labeled data, each category of the N categories of support task training feature data comprises a plurality of pieces of second training feature data, and the plurality of pieces of second training feature data are in a one-to-one correspondence with a plurality of pieces of second training labeled data in corresponding support task training data (see figure 1, Dmeta-test and Dmeta-train, also see page 2, section 2: task description, the k-shot, N-class classification task, where for each dataset D, the training set consists of k labelled examples for each of N classes, meaning that Dtrain consists of k*N examples, and Dtest has a set number of examples for evaluation ); 
and the separately training the respectively corresponding support task models based on the N categories of support task training feature data and obtaining respective second losses of the N support task models comprises: for a support task model i, training the support task model i based on the plurality of pieces of second training feature data corresponding to the support task model i, and obtaining a plurality of losses of the support task model i, wherein the plurality of losses of the support task model i are in a one-to-one correspondence with the plurality of pieces of second training feature data corresponding to the support task model i, and the support task model i is one of the N support task models (see page 3: meta-learner optimal values through the course of updates/optimization, also see page 4, section 3.3: training, the loss Ltest of the produced classifier on D’s test set Dtest, also see page 3, 
    PNG
    media_image2.png
    77
    776
    media_image2.png
    Greyscale
); and calculating the second loss of the support task model i based on the plurality of losses of the support task model I (see page 4, section 3.3: training, 
    PNG
    media_image3.png
    154
    768
    media_image3.png
    Greyscale
).

Regarding claim 11. 
Ravi teaches the method according to claim 1, 
Ravi further teaches wherein after the updating the memory model, the target task model, and the N support task models based on the first loss and the respective second losses of the N support task models, the method further comprises: determining whether a difference between the first loss and a first loss obtained last time is less than a second threshold; and when the difference between the first loss and the first loss obtained last time is less than the second threshold, outputting the target task model and the memory model; and when the difference between the first loss and the first loss obtained last time is not less than the second threshold, executing the process of obtaining target task training data and N categories of support task training data and repeatedly executing a training process (see Algorithm 1 Train Meta-Learner, update learner parameters and also page 3, 
    PNG
    media_image4.png
    825
    971
    media_image4.png
    Greyscale
).

Regarding claim 12. 
Ravi teaches the method according to claim 2, 
Ravi further teaches wherein after the updating a first parameter of the memory model, a second parameter of the target task model, and respective third parameters of the N support task models based on the target loss, the method further comprises: determining whether a difference between the target loss and a target loss obtained last time is less than a second threshold; and when the difference between the target loss and the target loss obtained last time is less than the second threshold, outputting the target task model and the memory model; and when the difference between the target loss and the target loss obtained last time is not less than the second threshold, executing the process of obtaining target task training data and N categories of support task training data and repeatedly executing a training process (see Algorithm 1 Train Meta-Learner, update learner parameters and also page 3, 
    PNG
    media_image4.png
    825
    971
    media_image4.png
    Greyscale
).

Regarding claim 13. 
Ravi teaches a task processing method, comprising: obtaining target task data (see page 2, section 2: task description, meta-learning for few-shot learning, learning procedure for a dataset D and Dmeta-test, also see figure 1); 
inputting the target task data into a memory model to obtain target task feature data (see page 3, section 3.1 model description: meta-learner setup for multiple Dmeta-train data sets, updates the parameters of the learner, which is series of updates for the classifier); 
and inputting the target task feature data into a target task model to obtain a target task result (see pages 5 and 6, figure 2 and algorithm 1, output of learner M using parameters and inputs), wherein the memory model, the target task model, and N support task models are obtained through joint training based on target task training data and N categories of support task training data (see page 7, “where we first train a network to classify between all the classes jointly in the original meta-training set. At meta test time, for each dataset D, we embed all the items in the training set using our trained network and then use nearest-neighbor matching among the embedded training examples to classify each test example… training a network to classify jointly between all classes in the meta-training set.”), 
the target task training data corresponds to the target task model, the N categories of support task training data are in a one-to-one correspondence with the N support task models (see page 3, section 3.1 model description: “we propose training a meta-learner LSTM to learn an update rule for training a neural network”. i.e. meta-learner LSTM for each dataset which corresponds to one-to-one as showing in figure 1, also see page 4 under section 3.3 training, i.e. each update of the meta-learner corresponds to the current dataset/episode, also see figure 1), the target task training data comprises a plurality of pieces of first labeled data, and each category of the N categories of support task training data comprises a plurality of pieces of second labeled data (see page 2, section 2: task description, the k-shot, N-class classification task, where for each dataset D, the training set consists of k labelled examples for each of N classes, meaning that Dtrain consists of k*N examples, and Dtest has a set number of examples for evaluation), wherein N is a positive integer (see page 4 under section 3.3 training: 
    PNG
    media_image1.png
    66
    767
    media_image1.png
    Greyscale
).

Regarding claim 14. 
Ravi teaches the method according to claim 13, 
Ravi further teaches wherein before the inputting the target task feature data into a target task model to obtain a target task result, the method further comprises: obtaining target task labeled data (see page 2, section 2: task description, meta-learning for few-shot learning, learning procedure for a dataset D and Dmeta-test, also see figure 1); 
inputting the target task labeled data into the memory model to obtain target task labeled feature data (see page 3, section 3.1 model description: meta-learner setup for multiple Dmeta-train data sets, updates the parameters of the learner, which is series of updates for the classifier); 
training the target task model based on the target task labeled feature data (see page 3: meta-learner optimal values through the course of updates/optimization, also see page 4, section 3.3: training, the loss Ltest of the produced classifier on D’s test set Dtest); 
and wherein the inputting the target task feature data into a target task model to obtain a target task result comprises: inputting the target task feature data into the trained target task model to obtain the target task result (see pages 5 and 6, figure 2 and algorithm 1, output of learner M using parameters and inputs).

Regarding claim 15. 
Ravi teaches the method according to claim 13, 
Ravi further teaches wherein the memory model and the target task model are trained by using the following method: obtaining the target task training data (see page 2, section 2: task description, meta-learning for few-shot learning, learning procedure for a dataset D and Dmeta-test, also see figure 1) and the N categories of support task training data (see page 2, section 2: task description, meta-sets D containing multiple regular datasets D, where each D has a split of Dtrain and Dtest, also see figure 1 showing the split); 
inputting the target task training data (see figure 1, Dmeta-test) and the N categories of support task training data into the memory model (see figure 1, Dmeta-train) to obtain target task training feature data and N categories of support task training feature data (see page 3, section 3.1 model description: meta-learner setup for multiple Dmeta-train data sets, updates the parameters of the learner, which is series of updates for the classifier), wherein both the target task training feature data and the N categories of support task training feature data are labeled data (see page 2, section 2: task description, the k-shot, N-class classification task, where for each dataset D, the training set consists of k labelled examples for each of N classes, meaning that Dtrain consists of k*N examples, and Dtest has a set number of examples for evaluation), the target task training feature data corresponds to the target task training data, and the N categories of support task training feature data are in a one-to-one correspondence with the N categories of support task training data (see page 3, section 3.1 model description: “we propose training a meta-learner LSTM to learn an update rule for training a neural network”. i.e. meta-learner LSTM for each dataset which corresponds to one-to-one as showing in figure 1, also see page 4 under section 3.3 training, i.e. each update of the meta-learner corresponds to the current dataset/episode, also see figure 1); 
training the target task model based on the target task training feature data; obtaining a first loss of the target task model (see page 3: meta-learner optimal values through the course of updates/optimization, also see page 4, section 3.3: training, the loss Ltest of the produced classifier on D’s test set Dtest); 
separately training the respectively corresponding support task models based on the N categories of support task training feature data; obtaining respective second losses of the N support task models (see page 3,
    PNG
    media_image2.png
    77
    776
    media_image2.png
    Greyscale
); and updating the memory model, the target task model, and the N support task models based on the first loss and the respective second losses of the N support task models (see page 4, section 3.3: training, 
    PNG
    media_image3.png
    154
    768
    media_image3.png
    Greyscale
).

Regarding claim 16. 
Ravi teaches the method according to claim 15, 
Ravi further teaches wherein the updating the memory model, the target task model, and the N support task models based on the first loss and the respective second losses of the N support task models comprises: combining the first loss and the respective second losses of the N support task models to obtain a target loss; and updating a first parameter of the memory model, a second parameter of the target task model, and respective third parameters of the N support task models based on the target loss (see page 4, section 3.3: training, 
    PNG
    media_image3.png
    154
    768
    media_image3.png
    Greyscale
, also see page 6, Algorithm 1 Train Meta-Learner, updating all parameters).

Claims 17-18 recite a machine learning model training apparatus, comprising a non-transitory memory storage comprising instructions to perform the method recited in claims 1-2. Therefore the rejection of claims 1-2 above applies equally here. Ravi also teaches the addition elements of claim 17 not recited in claim 1 comprising a non-transitory memory storage comprising instructions; and one or more hardware processors in communication with the non-transitory memory storage (see page 6, “a memory-augmented neural network is trained to learn how to store and retrieve memories to use for each classification task”).
Claims 19-20 recite a task processing apparatus, comprising: a non-transitory memory storage comprising instructions to perform the method recited in claims 13-14. Therefore the rejection of claims 13-14 above applies equally here. Ravi also teaches the addition elements of claim 19 not recited in claim 13 comprising: a non-transitory memory storage comprising instructions; and one or more hardware processors in communication with the non-transitory memory storage (see page 6, “a memory-augmented neural network is trained to learn how to store and retrieve memories to use for each classification task”).
Related art not used in the above rejection:  Flores et al. (US 20170004413 A1): teaches a data driven associative memory model configured to categorize one or more fields of received data and to analyze the received data. The system has a data quality rating metric associated with the received data. The system has a machine learning data quality checker for the received data, and is configured to add the received data to a pool of neighboring data, if the data quality rating metric is greater than or equal to a data quality rating metric threshold. The machine learning data quality checker is configured to generate and communicate an alert of a potential error in the received data, if the data quality rating metric is less than the data quality rating metric threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD KASSIM/Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129